        Case 4:19-cv-00087-JTJ Document 35 Filed 03/01/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

MARQUIS CATTLE COMPANY, a                         Cause No. CV-19-87 GF-JTJ
Montana corporation,

                               Plaintiff,
                                                    ORDER ADOPTING
                  vs.                                 STIPULATION

CHUCK MURDOCH d/b/a C&M
CATTLE and GARY SPIELMAN d/b/a
G&M AGVENTURE,

                            Defendants.

      The parties have filed a Stipulation to Amend Joint Discovery Plan for

Jurisdictional Discovery on March 1, 2021. Based upon that Stipulation and good

cause appearing, it is hereby ordered that the Joint Discovery Plan for

Jurisdictional Discovery is amended as follows:

      1. The parties shall have until May 3, 2021, to complete jurisdictional

         discovery which includes, but may not be limited to, depositions, written

         discovery, and third-party subpoenas.
        Case 4:19-cv-00087-JTJ Document 35 Filed 03/01/21 Page 2 of 2



      2. The parties shall simultaneously file supplemental jurisdictional briefing

         and notify the Court as to whether a formal hearing is requested on or

         before May 17, 2021.

      All other matters in the Joint Discovery Plan for Jurisdictional Discovery

unchanged by the parties Stipulation shall remain the same.

      DATED this 1st day of March, 2021.
